                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     CENTRAL DIVISION

JOSEPH THOMPSON,

               Plaintiff,

v.                                                Case No.: 2:15-cv-04303-NKL

CORIZON L.L.C, et al.

                    Defendants.


        PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

        Plaintiff Joseph Thompson respectfully requests leave to file his Second Amended

Complaint. In support of this Motion, Plaintiff states as follows:

        1.          While proceeding pro se, Plaintiff filed two Complaints naming several

individuals, including employees of Corizon. Doc. # 1; Doc. # 11.

        2.          Mr. Thompson stated claims for deprivation of rights under 42 U.S.C. § 1983,

Title II of the Americans with Disabilities Act, and the Rehabilitation Act. While Mr.

Thompson’s two pro se Complaints did not specifically identify Corizon L.L.C. or Corizon

Health, Inc. as defendants, his second Complaint did include allegations of corporate liability

under section 1983, including allegations that “Defendants” acted under a “policy” or “custom”

of “knowingly, recklessly, or with gross negligence violating Plaintiff’s constitutional rights.”

Doc. # 11 at 3.

        3.          Undersigned counsel seeks to voluntarily dismiss seven of the nine remaining

individual defendants and to amend the Complaint to formally add Corizon L.L.C. and Corizon

Health, Inc. (“Corizon”) and a corresponding claim for Corizon’s liability based on unconstitutional




                                                  1

4822-2275-7275 v2
policy, custom, and failure to supervise – which allegations and claim substantially relate back to the

“policy” or “custom” allegations previously identified in Mr. Thompson’s pro se Complaint.

        4.          Counsel for Defendants has advised counsel for Mr. Thompson that they will

oppose this request on the grounds of prejudice, claiming that Defendants do not have adequate

time between now and the August 2019 trial setting to prepare a defense of the proposed

amended claim against Corizon, given the need to prepare and depose a Corizon 30(b)(6)

witness; Plaintiff’s expert, Dr. Hansen; and potentially other witnesses.

        For the reasons stated herein, Plaintiff respectfully requests that the Court issue an Order

granting Mr. Thompson leave to file his Second Amended Complaint.



Dated: June 26, 2019                              Respectfully submitted,

                                                  SHOOK, HARDY & BACON L.L.P.

                                                  By: /s/ Brent Dwerlkotte
                                                    Brent Dwerlkotte #62864
                                                    Scott Kaiser #54925
                                                    2555 Grand Blvd.
                                                    Kansas City, Missouri 64108-2613
                                                    Ph: 816.474.6550
                                                    Fax: 816.421.5547
                                                    dbdwerlkotte@shb.com
                                                    skaiser@shb.com

                                                  Attorneys for Plaintiff Joseph Thompson




                                                  2

4822-2275-7275 v2
